DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 11-13, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by COLEMAN (US 2016/0380440).
	Regarding claim 1, COLEMAN discloses a method comprising, by a computer system (¶ 0014, 0027, 0040, 0047, 0051, 0068, 0106): 
 	receiving first charge data from a first vehicle, second charge data from a second vehicle, and third charge data from a third vehicle (¶ 0049, 0052); 
 	receiving first departure time data from the first vehicle, second departure time data from the second vehicle, and third departure time data from the third vehicle (¶ 0050, 0055, 0077, 0088, 0091);
 	determining that the first departure time data and the second departure time data are less than a first threshold value and the third departure time data is greater than the first threshold value (¶ 0041, 0056-0059, 0076, 0079, 0090, 0093-0095); 
 	determining, based on the first charge data and the second charge data, that a first charge time associated with the first vehicle is less than a second charge time associated with the second vehicle (¶ 0041, 0056-0059, 0076, 0079, 0090, 0093-0095); 
 	sorting the first vehicle and the second vehicle into a first tier and the third vehicle into a second tier, wherein the first tier includes vehicles with a departure time less than the first threshold value, and wherein the second tier includes vehicles with a departure time greater than the first threshold value (¶ 0090: users requesting a charge based on the leave time may be the first tier; ¶ 0095: e.g., critical users may be the first tier, and non-critical users the second tier); 
 	assigning the first vehicle and the second vehicle to a first queue (e.g., for the first tier) associated with a first charging coil at a charging location (¶ 0003, 0030, 0031, 0108: inductive power transfer for the connection points 135/208 of Figures 1 and 2 implies a coil; the first queue is “associated with” a first charging coil in that the first queue may be implemented at least partially at a first charging coil); and 
 	assigning the third vehicle to a second queue (e.g., for the second tier) associated with a second charging coil at the charging location (¶ 0003, 0030, 0031, 0108: inductive power transfer for the connection points 135/208 of Figures 1 and 2 implies a coil; the second queue is “associated with” a second charging coil in that the second queue may be implemented at least partially at a second charging coil).
 	Regarding claim 2, COLEMAN discloses the first charge data, second charge data, and third charge data includes a state of charge and a battery capacity (¶ 0052).
 	Regarding claim 3, COLEMAN discloses the first charge data, second charge data, and third charge data further includes a charging speed of the first vehicle, the second vehicle, and the third vehicle; and wherein calculating an estimated charging time for the first vehicle, the second vehicle, and the third vehicle comprises calculating the estimated charging time according to the state of charge, battery capacity, and charging speed of the first vehicle, the second vehicle, and the third vehicle (¶ 0053-0054, 0108).
 	Regarding claim 7, COLEMAN discloses the first charging coil for the first queue has a faster charging speed than the second charging coil for the second queue (¶ 0095: charger for first queue receives a maximum charge rate).
	Regarding claim 11, COLEMAN discloses a system comprising one or more processing devices (¶ 0014, 0027, 0040, 0047, 0051, 0068, 0106) and one or more memory devices (¶ 0068, 0113, 0115, 0117) operably coupled to the one or more processing devices, the one or more memory devices  storing executable code effective to cause the one or more processing devices to: 
 	receive first charge data from a first vehicle, second charge data from a second vehicle, and third charge data from a third vehicle (¶ 0049, 0052); 
 	receive first departure time data from the first vehicle, second departure time data from the second vehicle, and third departure time data from the third vehicle (¶ 0050, 0055, 0077, 0088, 0091); 
 	determine that the first departure time data and the second departure time data are less than a first threshold value and the third departure time data is greater than the first threshold value (¶ 0041, 0056-0059, 0076, 0079, 0090, 0093-0095); 
 	determine, based on the first charge data and the second charge data, that a first charge time associated with the first vehicle is less than a second charge time associated with the second vehicle (¶ 0041, 0056-0059, 0076, 0079, 0090, 0093-0095); 
 	sort the first vehicle and the second vehicle into a first tier and the third vehicle into a second tier, wherein the first tier includes vehicles with a charge time less than the first threshold value, and wherein the second tier includes vehicles with a charge time greater than the first threshold value (¶ 0095: e.g., critical users may be the first tier, and non-critical users the second tier); 
 	assign the first vehicle and the second vehicle to a first queue (e.g., for the first tier) associated with a first charging coil at a charging location (¶ 0003, 0030, 0031, 0108: inductive power transfer for the connection points 135/208 of Figures 1 and 2 implies a coil; the first queue is “associated with” a first charging coil in that the first queue may be implemented at least partially at a first charging coil); and 
 	assign the third vehicle to a second queue (e.g., for the second tier) associated with a second charging coil at the charging location (¶ 0003, 0030, 0031, 0108: inductive power transfer for the connection points 135/208 of Figures 1 and 2 implies a coil; the second queue is “associated with” a second charging coil in that the second queue may be implemented at least partially at a second charging coil).
 	Regarding claim 12, COLEMAN discloses the first charge data, second charge data, and third charge data includes a state of charge and a battery capacity (¶ 0052).
 	Regarding claim 13, COLEMAN discloses the first charge data, second charge data, and third charge data further includes a charging speed of the first vehicle, the second vehicle, and the third vehicle; and wherein the executable code is further effective to cause the one or more processing devices to calculate an estimated charging time for the first vehicle, the second vehicle, and the third vehicle comprises calculating the estimated charging time according to the state of charge, battery capacity, and charging speed of the first vehicle, the second vehicle, and the third vehicle (¶ 0053-0054, 0108).
 	Regarding claim 17, COLEMAN discloses the first charging coil for the first queue has a faster charging speed than the second charging coil for the second queue (¶ 0095: charger for first queue receives a maximum charge rate).
	Regarding claim 21, COLEMAN discloses assigning the first vehicle a first position within the first queue and the second vehicle a second position within the first queue, wherein assigning the first vehicle the first position is based on the determination that the first charge time associated with the first vehicle is less than the second charge time associated with the second vehicle (¶ 0041, 0056-0059, 0076, 0079, 0090, 0093-0095).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over COLEMAN as applied to claims 1-3, 7, 11-13, 17, and 21 above, and further in view of LALWANI (US 2019/0095872).
 	Regarding claim 9, COLEMAN discloses the method as applied to claim 1 but fails to disclose the first vehicle is an autonomous vehicle. LALWANI discloses the first vehicle is an autonomous vehicle (abstract, ¶ 0018-0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the autonomous vehicle in
order to improve traffic and reduce wait lines (¶ 0003).
	Regarding claim 19, COLEMAN discloses the system as applied to claim 11 but fails to disclose the first vehicle is an autonomous vehicle. LALWANI discloses the first vehicle is an autonomous vehicle (abstract, ¶ 0018-0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the autonomous vehicle in
order to improve traffic and reduce wait lines (¶ 0003).
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over COLEMAN as applied to claims 1-3, 7, 11-13, 17, and 21 above, and further in view of NEWMAN (US 2018/0189683).
 	Regarding claim 10, COLEMAN discloses the method as applied to claim 1 but fails to disclose receiving the first charge data and the first departure time data from the first vehicle comprises receiving the first charge data and first departure time data over a vehicle-to-vehicle communication protocol. NEWMAN discloses receiving the charge data and the departure time data from the plurality of vehicles comprises receiving the charge data and departure time data over a vehicle-to-vehicle communication protocol (abstract, ¶ 0017, 0077). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the vehicle-to-vehicle communication protocol in order to improve communication reliability.
	Regarding claim 20, COLEMAN discloses the system as applied to claim 11 but fails to disclose the executable code is further effective to cause the one or more processing devices to receive the first charge data and the first departure time data from the first vehicle over a vehicle-to-vehicle communication protocol. NEWMAN discloses the executable code is further effective to cause the one or more processing devices to receive the first charge data and the first departure time data from the first vehicle over a vehicle-to-vehicle communication protocol (abstract, ¶ 0017, 0077). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the vehicle-to-vehicle communication protocol in order to improve communication reliability.
Allowable Subject Matter
Claims 8, 18, 22. and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive. 
 	In response to arguments that COLEMAN does not disclose “vehicles at the same charging location are assigned to different tiers and different rankings within the tiers, with each tier being assigned to a different queue (for example, charging lane) at the same charging location” (see page 13 of the remarks), it is first noted that independent claims 1 and 11 do not recite assigning each tier to a different queue at a corresponding charging lane. The claims recite the queues are “associated with” a first charging coil and a second charging coil, allowing for a broad interpretation. Furthermore, Applicant does not specifically comment on or argue against the relevant disclosure of COLEMAN relied upon in the rejection. For example, paragraph 0090 discloses a priority list which contains users requesting a charge based on the leave time, which may read on the claimed first tier within the broadest reasonable interpretation. Paragraph 0095 discloses critical users are ranked/weighted higher than other users, wherein the critical users may also read on the claimed first tier within the broadest reasonable interpretation. Also, it is submitted the amended recitations of multiple tiers each corresponding to a queue lacks criticality and does not appear to provide new or unexpected results. For example, paragraphs 0044-0045 of the specification as originally filed discloses the vehicles assigned to the different tiers are placed in the same queue. It is submitted COLEMAN discloses a method and corresponding system as described in the rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SOLOMON (US 2015/0202975) discloses a plurality of vehicle charging ports with a queue for each charging port (¶ 0035). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        May 24, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 24, 2022